EXHIBIT 10.1 SECURITIES PURCHASE AGREEMENT dated as of September 18, 2012 between SUFFOLK BANCORP and THE INVESTOR PARTY HERETO TABLE OF CONTENTS ARTICLE I Purchase; Closing 1.1 Purchase Page 1 1.2 Closing 1 ARTICLE II Representations and Warranties 2.1 Disclosure 3 2.2 Representations and Warranties of the Company 4 2.3 Representations and Warranties of the Investor 11 ARTICLE III Covenants 3.1 Efforts 13 3.2 Confidentiality 13 ARTICLE IV Additional Agreements 4.1 Registration Rights 13 4.2 Legend 23 4.3 NASDAQ Listing 24 4.4 Certain Transactions 24 4.5 Witholding 24 4.6 Notice of Control 24 ARTICLE V Termination 5.1 Termination 25 5.2 Effects of Termination 25 -i - ARTICLE VI Miscellaneous 6.1 Survival Page 25 6.2 Amendment 25 6.3 Waiver 25 6.4 Counterparts 25 6.5 Governing Law; Jurisdiction 26 6.6 WAIVER OF JURY TRIAL 26 6.7 Notices 26 6.8 Entire Agreement; Assignment 27 6.9 Other Definitions 27 6.10 Captions 28 6.11 Severability 28 6.12 No Third-Party Beneficiaries 28 6.13 Specific Performance 28 6.14 Public Announcements 29 6.15 Other Investors 29 -ii - INDEX OF DEFINED TERMS Term Location of Definition Affiliate 6.9(b) Agreement Preamble Bank 1.2(b)(1)(B) Beneficial Owner 6.9(h) BHC Act 2.2(a) BHC Act Control 2.2(t) Board of Directors 2.2(d)(1) business day 6.9(f) Cash Proceeds 1.1 Closing 1.2(a) Closing Date 1.2(a) Common Stock Recitals Company Preamble Company 10-K 2.2(e) Company Reports 2.2(f) Company Stock Option 2.2(c) Company Subsidiaries 2.2(b) Company Subsidiary 2.2(b) control 6.9(b) Disclosure Schedule 2.1(a) Escrow Agent Recitals Escrow Agreement Recitals FDIC 2.2(a) GAAP 2.1(b)(2)(A) Governmental Entities 2.2(d)(3) Indemnitee 4.1(g)(1) Information 3.2 Investor Preamble IRS 4.5 knowledge of the Company 6.9(i) Liens 2.2(b) Losses 4.1(g)(1) Material Adverse Effect 2.1(b) OFAC 2.2(w) Other Investors 1.2(b)(1)(A) Pending Underwritten Offering 4.1(l) Permitted Liens 2.2(g) person 6.9(g) Piggyback Registration 4.1(a)(4) Press Release 6.14 Previously Disclosed 2.1(c) -iii- Term Location of Definition Purchase 1.1 Purchase Agreements Recitals register 4.1(k)(1) registered 4.1(k)(1) Registrable Securities 4.1(k)(2) registration 4.1(k)(1) Registration Deadline 4.1(a)(1) Registration Expenses 4.1(k)(3) Rule 144 4.1(k)(4) Rule 144A 4.1(k)(4) Rule 158 4.1(k)(4) Rule 159A 4.1(k)(4) Rule 405 4.1(k)(4) Rule 415 4.1(k)(4) SARs 2.2(c) Scheduled Black-out Period 4.1(k)(5) SEC 2.1(c)(2) Securities Act 2.3(c) Selling Expenses 4.1(k)(6) Shares Recitals Shelf Registration Statement 4.1(a)(2) Special Registration 4.1(a)(4) subsidiary 6.9(a) U.S. Sanctions Laws 2.3(f) Underwritten Offering 4.1(a)(2) -iv - SECURITIES PURCHASE AGREEMENT , dated as of September 18, 2012 (this “ Agreement ”), between SUFFOLK BANCORP, a New York corporation (the “ Company ”), and the investor listed on Schedule A (the “ Investor ”). RECITALS: A. The Company intends to sell to the Investor, and the Investor intends to purchase from the Company, as an investment in the Company, the number of shares set forth on Schedule A (the “ Shares ”) of common stock, par value $2.50 per share, of the Company (the “ Common Stock ”), at a price of $13.50 per Share, subject to the terms and conditions set forth herein. B. Concurrently with the execution of this Agreement, the Company is entering into an Escrow Agreement (the “ Escrow Agreement ”) with American Stock Transfer & Trust Company, LLC (the “ Escrow Agent ”). C. Substantially concurrently with the execution of this Agreement, the Company is entering into purchase agreements with certain other investors pursuant to which the investors named therein will purchase shares of Common Stock subject to the terms and conditions set forth therein (such purchase agreements, together with this Agreement, the “ Purchase Agreements ”). NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements set forth herein, the parties agree as follows: ARTICLE I Purchase; Closing 1.1 Purchase . On the terms and subject to the conditions set forth herein, the Investor will purchase from the Company, and the Company will sell to the Investor, the Shares (the “Purchase” ) for the aggregate purchase price set forth on Schedule A (the “ Cash Proceeds ”). 1.2 Closing
